Name: Council Regulation (EEC) No 1585/86 of 23 May 1986 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 24 . 5 . 86 Official Journal of the European Communities No L 139/43 COUNCIL REGULATION (EEC) No 1585/86 of 23 May 1986 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1986/87 marketing year (ECU/tonne) Period Common wheat , rye and barley Durum wheat Maize and sorghum July 1986    August 1986 2,45 2,83 2,45 September 1986 4,90 5,66 4,90 October 1986 7,35 8,49 7,35 November 1986 9,80 11,32 9,80 December 1986 12,25 14,15 12,25 January 1987 14,70 16,98 14,70 February 1987 17,15 19,81 17,15 March 1987 19,60 22,64 19,60 April 1987 22,05 25,47 22,05 May 1987 (24,50 ) (28,30) ( 24,50 ) June 1987 ( 24,50 ) (28,30) (24,50 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation ( EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation ( EEC ) No 1 579/ 86 ( 2 ), and in particular Article 6 ( 2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas , when the number and amount of the monthly increases and the first month during which these are to apply are fixed , account should be taken of the storage costs and financing charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals conforms to market requirements ; whereas experience has shown that the level of the monthly increases for cereals other than durum wheat can encourage operators to hold on to cereals ; whereas , so that stocks can be disposed of more smoothly , these increases should be reduced somewhat for the other cereals ; Whereas , as regards the threshold prices for maize and sorghum, the monthly increases for July , August and September do not apply , in keeping with the provisions of the last subparagraph of Article 5(1 ) of Regulation ( EEC) No 2727/75 , HAS ADOPTED THIS REGULATION : The monthly increases in brackets shall not apply to the intervention prices . For maize and sorghum , the monthly increases fixed for July , August and September shall not apply to the threshold price . Article 3 The monthly increases to be applied to the threshold price for meslin , oats , buckwheat, millet and canary seed , operative for the first month of the marketing year, shall be the same as those applicable to common wheat , rye and barley . Article 4 The monthly increases to be applied to the threshold price for wheat , meslin and rye flour and to the thres ­ hold price for groats and meal of common and of durum wheat , operative for the first month of the marketing year, shall be as follows : Article 1 For the 1986/87 marketing year, the monthly increases to be applied to the target price , threshold price and intervention price for the products listed in Article 1 (a ), (b ) and ( c) of Regulation ( EEC) No 2727 /75 shall be as set out in this Regulation . ( ECU/tonne) Article 2 The monthly increases to be applied to the target price , threshold price and intervention price for common wheat , rye , barley , maize , sorghum and durum wheat , operative for the first month of the marketing year, shall be as follows : Period Wheat , meslin and rye flour, groats and meal of common wheat Groats and meal of durum wheat July 1986 August 1986 3,70 4,47 September 1986 7,40 8,94 October 1986 11,10 13,41 November 1986 14,80 17,88 December 1986 18,50 22,35 January 1987 22,20 26,82 February 1987 25,90 31,29 March 1987 29,60 35,76 April 1987 33,30 40,23 May 1987 37,00 44,70 June 1987 37,00 44,70 (') OJ No L28I , 1 . 1 1 . 1975 , p. 1 . ( 2 ) See page 00 of this Official Journal . O OJ No C 85 , 14.4 . 1986 , p. 3 . No L 139/44 Official Journal of the European Communities 24 . 5 . 86 Article 5 This Regulation shall enter into force on the day of its publication in the Official Jour ­ nal of the European Communities . It shall apply from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1986 . For the Council The President G. BRAKS